            Case 8:18-cr-00012-TDC Document 44 Filed 11/23/18 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
       v.                                         )          Criminal No. TDC-18-0012
                                                  )
MARK T. LAMBERT,                                  )
                                                  )
                Defendant.                        )
                                                  )

               DEFENDANT MARK LAMBERT’S REPLY IN SUPPORT OF
                      MOTION FOR BILL OF PARTICULARS

       Defendant Mark Lambert, through undersigned counsel, submits this Reply in Support of

Motion for Bill of Particulars with regard to Counts One, Nine and Ten. See ECF No. 35.

       As an initial matter, the Government’s assertion that a bill of particular is unnecessary

because the “Indictment in this case not only tracks the language of the relevant conspiracy and

wire fraud statutes, it also provides significant details” is inaccurate. Opposition to Defendant’s

Motion for Bill of Particulars (“Opposition”) at 4. ECF No. 42. The Government has charged

Mr. Lambert with an eleven-count Indictment. Mr. Lambert moved for a bill of particulars on

three of the eleven counts, Conspiracy to Commit Wire Fraud (Count One), and Wire Fraud

(Counts Nine and Ten). Unlike eight of the remaining counts, which generally charge Mr.

Lambert with Conspiracy to Violate the Foreign Corrupt Practices Act (the “FCPA”) and

Violation of the FCPA, the wire fraud charges against Mr. Lambert are not based on a discrete

set of finite facts that are readily discernable to Mr. Lambert either on the face of the Indictment

or in discovery. Just the opposite is true. The underlying factual allegations regarding the wire

fraud charges specifically fail to inform Mr. Lambert as to what false or fraudulent

representations or promises he allegedly made, and to whom at TENEX Mr. Lambert allegedly
         Case 8:18-cr-00012-TDC Document 44 Filed 11/23/18 Page 2 of 5



made such statements. These facts are necessary for Mr. Lambert to understand the fraud

charges raised against him as well as to properly prepare his defense. The Government’s

response largely ignores Mr. Lambert’s request for a bill of particulars with regard to these

specific requests.

       The Government’s argument that the allegations in Paragraphs 14 and 22-25 of the

Indictment cure the defects in Counts One, Nine and Ten is incorrect. Paragraph 14 of the

Indictment broadly alleges that Mr. Lambert caused “fake invoices to be prepared, which

purported to be from TENEX to Transportation Corporation A . . . .” (emphasis added). It does

not identify the false or fraudulent representations or promises that Mr. Lambert allegedly made

to TENEX. Paragraphs 22-25 of the Indictment broadly allege that Mr. Lambert, Mr. Condrey

and an unnamed co-conspirator “concealed their corrupt and fraudulent bribe and kickback

payment in a manner that allowed those payments to go undetected by certain TENEX officials

and caused TENEX to overpay for Transportation Company A’s services.” They do not identify

what false or fraudulent representations or promises Mr. Lambert allegedly made to TENEX.

Nor do they specify who at TENEX was the recipient of any alleged false representations or

promises.

       Furthermore, the Government’s argument that the two specific examples regarding Mr.

Lambert’s alleged wire fraud in Counts Nine and Ten cure the Indictment’s defects is equally

untenable. Count Nine alleges that Mr. Lambert “caus[ed] one of the fake TENEX invoices . . .

to be sent via email from the Russian Federation.” Indictment at 21 (emphasis added). As noted

above, it does not identify any false or fraudulent representations or promises that Mr. Lambert

allegedly made to TENEX. Count Ten alleges that Mr. Lambert “caus[ed] TENEX to overpay

Transportation Corporation A . . . via wire transfer of a payment of $192,737.50 . . . .”



                                                 2
         Case 8:18-cr-00012-TDC Document 44 Filed 11/23/18 Page 3 of 5



Indictment at 21. Once again, it does not identify what false or fraudulent representations or

promises Mr. Lambert allegedly made to TENEX, nor does it specify who at TENEX was the

recipient of any alleged false representations or promises.

       Additionally, the Government’s assertion that the “Indictment and substantial discovery

also more than apprise the defendant of the numerous false statements . . . to wit, the fake

invoices that were made to Transportation Corporate A” is wrong. Opposition at 11 (emphasis

added). Indeed, as previously noted, neither the Indictment nor the discovery identifies any

false or fraudulent representations or promises that Mr. Lambert allegedly made to TENEX.

       Moreover, the Government’s response that the voluminous discovery produced in this

case obviates the need for a bill of particulars is also incorrect. See Opposition at 6-7. Indeed,

while the Government did produce to Mr. Lambert an overwhelming amount of discovery

material, which, as the Government knows, in large part lacked any searchable text, this vast

amount of discovery actually strengthens the case for a bill of particulars. This is especially true

with respect to Counts Nine and Ten. Mr. Lambert cannot defend against accusations that he

defrauded TENEX if he is not able to identify in the discovery any false representations or

promises that the Government contends he made to TENEX, as well as the identity of the

individuals at TENEX whom the Government contends were the recipients of Mr. Lambert’s

false or fraudulent statements. Accordingly, precisely because the Government produced an

overwhelming number of documents (over 1.8 million) in discovery, Mr. Lambert needs a bill of

particulars to allow him to effectively search through this voluminous production to find which

documents may be relevant to his defense.

       Finally, the Government’s contention that a bill of particulars is unnecessary because the

Government met with Mr. Lambert to discuss “some of the evidence in the case” is unavailing.



                                                 3
          Case 8:18-cr-00012-TDC Document 44 Filed 11/23/18 Page 4 of 5



Indeed, Mr. Lambert seeks a bill of particulars exactly because the Government failed to inform

him about the nature of the alleged wire fraud despite having numerous opportunities to do so.

                                         CONCLUSION

       For the foregoing reasons, and for the reasons set forth in his Motion for Bill of

Particulars, Mr. Lambert respectfully requests that the Court direct the Government to file a bill

of particulars.

                                                     Respectfully submitted,

Dated: November 23, 2018                                     /s/ William M. Sullivan, Jr.
                                                     William M. Sullivan, Jr., Esq. (No. 17082)
                                                     Thomas C. Hill, Esq. (No. 05703)
                                                     Fabio Leonardi, Esq. (No. 07206)
                                                     Pillsbury Winthrop Shaw Pittman LLP
                                                     1200 17th Street NW
                                                     Washington, DC 20036
                                                     Telephone: 202-663-8027
                                                     Fax: 202-663-8007
                                                     wsullivan@pillsburylaw.com
                                                     thomas.hill@pillsburylaw.com
                                                     fabio.leonardi@pillsburylaw.com

                                                     Counsel for Defendant Mark Lambert




                                                4
          Case 8:18-cr-00012-TDC Document 44 Filed 11/23/18 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of November 2018, I caused the foregoing Reply in

Support of Motion for Bill of Particulars to be filed electronically using the Court’s CM/ECF

system, which automatically sent a notice of electronic filing to all counsel of record.

                                                      Respectfully submitted,

Dated: November 23, 2018                                      /s/ Fabio Leonardi
                                                      Fabio Leonardi, Esq. (No. 07206)
                                                      Pillsbury Winthrop Shaw Pittman LLP
                                                      1200 17th Street NW
                                                      Washington, DC 20036
                                                      Telephone: 202-663-8713
                                                      Fax: 202-663-8007
                                                      fabio.leonardi@pillsburylaw.com




                                                 5
